Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       
DETAILED ACTION
Application Status
Claims 1-34 and 35 are currently pending in the instant application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 02/01/2022), Applicants filed a response and an amendment on 04/27/2022, amending claim 24 is acknowledged. 
The Examiner is also acknowledging the filing of a Supplemental amendment and response and adding a new claim 35 on 09/01/2022. 
Claims 1-34 and 35 are present for examination.
Applicants' arguments filed on 04/27/2022, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  

Claim Objections
Claim 10 is objected to in the recitation “ACX4”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 31 is objected to in the recitation “logPo/w”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.



Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 27 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 27 is indefinite in the recitation “approximately 220 mg/L” in the context of methacrylate ester, wherein the phrase “approximate” is a relative term, which renders the claim indefinite. The phrase is not defined by the specification and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. The claim should define and clearly state as to what the approximate is being intended. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-9, 11-13, 25-26, 28-33 and 34 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Sato et al. (Method for producing methacrylic acid ester. US 2015/0184207 A1, publication 07/02/2015, claim benefit of JP 2012-198840, filed on 09/10/2012, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a process for the production of methyl methacrylate (MMA), the process comprising the steps of: a) providing a microorganism in a fermentation medium, under conditions which said microorganism will produce a C3-C12 methacrylate ester; b) providing an organic phase in contact with the fermentation medium, said organic phase including C3-C12 methacrylate ester in a higher concentration than that in the fermentation medium; c) removing organic phase containing said C3-C12 methacrylate ester from contact with the fermentation medium; and d) transesterifying the removed C3-C12 methacrylate ester with methanol, optionally after separation from the organic phase, to produce methyl methacrylate, i.e. the transesterification in step d) of claim 1 is not enzymatic but chemical because it requires the presence of the “methanol” to produce methyl methacrylate as claimed, and as per instant specification  (see, page 16, para 2),  the evidence that the alkyl (C3-12)-methacrylate ester itself forms an organic phase in the aqueous medium and the produced   C3-C12  methacrylate ester,  such as butyl  methacrylate, in fermentation medium when the methacrylate ester reaches its solubility limit of the ester said ester will form its own organic phase. Thus, the step (b) of claim 1 “providing an organic phase …” has been integrated in the step a) of microorganism fermentation producing the alkyl (C3-12)-methacrylate ester. 
Regarding claims 1-9, 11-13, 25-26, 28-33 and 34, Sato et al. teach a method for producing a methacrylic acid ester using a biocatalyst including modified or recombinant microorganism including Rhodococcus erythropolis or Escherichia coli comprising a step of synthesizing a methacrylic acid ester by applying an alcohol or a phenol to produce methacrylate CoA in the presence of an alcohol acyltransferase (AAT) enzyme (see, para 5, 8, 25-30, 39, 41-45, 85, and claims 1-9), wherein the method further comprises a step of producing methacrylate-CoA from the isobutyryl-CoA or 3-hydroxyisobutyryl CoA, wherein the isobutyryl-CoA is produced from 2-oxo-isovaleric acid, using the AAT genes, the acyl-CoA dehydrogenase (ACD) genes, and the branched chain keto acid dehydrogenase (BCKAD, synonym of BCKD as claimed) genes encoding enzymes can be introduced in combination in a recombinant host cell, and the host cell can be Rhodococcus erythropolis, Escherichia coli or Pseudomonas putida (see, para 87), wherein the genes AAT, ACD and BCKAD could be from Pseudomonas putida (see, para 87). In addition, Sato et al. teach that a transgenic microorganism containing an AAT gene, is contacted with a precursor to accumulate the methacrylic acid ester in the medium, which is about 0.021 to 0.09 mM (see, Table 8). Sato et al. also teach that the methacrylic acid ester can be separated from the culture supernatant and microorganism, and purified by using a well-known process such as solvent extraction and distillation (see, abstract, para 5, 8, 25-30, 39, 41-45, 50, 65-68, 68, 84, 85, 92, 99, 118, 158, m228-229, Example 9A, and 9B, 12, Table 8, Fig. 1 & 2, and claims 1, 3-10 and 11). Sato et al. also teach transesterification (although, the word transesterification was not taught by Sato et al.) reaction for producing methyl, ethyl or butyl methacrylic acid ester in vitro by a chemical reaction of methacrylic acid ester produced by the microorganism with methanol, ethanol or butanol in presence of AAT (alcohol acyltransferase enzyme as claimed) with E. coli cell extract containing all the biological factors (see, Example 9A, para 199 and Table 8). 
Claim 6 is included in this rejection because the microorganism of Sato et al. indeed comprises endogenously expressing enzyme from the genome of the microorganism, which can convert isobutyryl-CoA to methacrylyl-CoA as claimed in claim 6. 
Claim 7 is included in this rejection because the microorganism of Sato et al. indeed comprises endogenously expressing one or more enzymes from the genome of the microorganism, which can convert methacrylyl-CoA to C3-C12 methacrylate ester as claimed in claim 7. 
Claim 8 is included in this rejection because the microorganism of Sato et al. indeed comprises endogenously expressing an oxidase from the genome of the microorganism, and exogenously expressing enzymes including AAT, ACD and BCKAD and an alcohol acyltransferase (see, above) as claimed in claim 8. 
Claim 9 is included in this rejection because the microorganism of Sato et al.  indeed, comprises endogenously expressing an acyl-CoA oxidase from the genome of the microorganism as claimed in claim 9. 
Claims 11-13 are included in this rejection because the microorganism of Sato et al.  indeed, comprises endogenous enzyme oxidoreductase, which can convert 2-ketoisovaleric acid to isobutyryl-CoA (see, evidential reference; WO 2016/185211, pg 12, para 1, see IDS), and further, Sato et al. indeed teach using oxidoreductase and dehydrogenase, and branch chain keto acid dehydrogenase (BCKAD, a synonym of BCKD as claimed) is indeed a dehydrogenase or oxidoreductase and said gene is from Pseudomonas aeruginosa, which is indeed taught by Sato et al.  (see, para 248).   
Sato et al. further teach distillation (see, para 99, and 158) of organic phase comprising methacrylate for removing organic solvent contemplating drying as claimed in claim 25. Since, transesterification step of Sato et al.  do not mention using water, the transesterification step is carried out in absence of water as claimed in claim 26.
Claims 29-30, 31 and 32 are included in this rejection because Eastham et al. indeed teach use of external organic solvent (see, para 92) including hexane (see, para 92), and since, applicants use hexane as organic solvent in claim 32, thus, hexane of Sato et al. is indeed biocompatible and the solvent inherently would have logPo/w value of greater than or equal to 3.0.
Claim 33 is included in this rejection because Sato et al. indeed teach purification methacrylate or ester thereof by distillation (see, para 99, and 158).
Claim 34 is included in this rejection because Sato et al. indeed teach using oxidoreductase and dehydrogenase, and branch chain keto acid dehydrogenase (BCKAD, a synonym of BCKD as claimed) is indeed a dehydrogenase or oxidoreductase and said gene is from Pseudomonas aeruginosa, which is indeed taught by Sato et al.  (see, para 248).   
Since the Office does not have the facilities for examining and comparing applicants' microorganism for producing recited chemicals with its characteristics by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product with its characteristics and the product with its characteristics of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Therefore, Sato et al. anticipate claims 1-9, 11-13, 25-26, 28-33 and 34 of the instant application as written.
Claims 1-9, 10, 11-13, 25-26, 28-33 and 34-35 are rejected under 35 U.S.C. 102(a)(2) based upon a public use or sale or other public availability of the invention as anticipated by Eastham et al. (Process for the biological production of methacrylic acid and derivatives thereof. WO 2016/185211 A1, publication 11/24/2016, claim benefit of foreign priority document GB1508582.2, filed on 05/19/2015 (English language), and GB1517545.8 (English language), filed on 10/05/2015, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a process for the production of methyl methacrylate (MMA), the process comprising the steps of: a) providing a microorganism in a fermentation medium, under conditions which said microorganism will produce a C3-C12 methacrylate ester; b) providing an organic phase in contact with the fermentation medium, said organic phase including C3-C12 methacrylate ester in a higher concentration than that in the fermentation medium; c) removing organic phase containing said C3-C12 methacrylate ester from contact with the fermentation medium; and d) transesterifying the removed C3-C12 methacrylate ester with methanol, optionally after separation from the organic phase, to produce methyl methacrylate, i.e. the transesterification in step d) of claim 1 is not enzymatic but chemical because it requires the presence of the “methanol” to produce methyl methacrylate as claimed, and as per instant specification  (see, page 16, para 2),  the evidence that the alkyl (C3-12)-methacrylate ester itself forms an organic phase in the aqueous medium and the produced   C3-C12  methacrylate ester,  such as butyl  methacrylate, in fermentation medium when the methacrylate ester reaches its solubility limit of the ester said ester will form its own organic phase. Thus, the step (b) of claim 1 “providing an organic phase …” has been integrated in the step a) of microorganism fermentation producing the alkyl (C3-12)-methacrylate ester. 
Regarding claims 1-9, 10, 11-13, 25-26, 28-33 and 34-35, Eastham et al. teach a process of producing methacrylic acid and/or derivatives thereof comprising the following steps:
(a) biologically using a genetically engineered or recombinant host microorganism converting isobutyryl-CoA into methacrylyl-CoA by the action of an oxidase; and (b) converting methacrylyl-CoA into methacrylic acid and/or derivatives thereof, wherein step (b) may be conducted biologically or chemically, wherein the derivatives thereof of methacrylic acid are methacrylic acid esters, including C1 to C12 alkyl esters, wherein the methacrylic acid esters are butyl methacrylate, for example n-butyl methacrylate ester, wherein the methacrylic acid esters are formed biologically by the action of a transferase, wherein the transferase is an alcohol acyltransferase, wherein the alcohol acyltransferase is derived from a fruit origin such as apple, melon or tomato origin, wherein the alcohol acyltransferase acts in the presence of an alcohol, for example a C1 to C12 alcohol, e.g. methanol, or butanol, to form the corresponding alkyl ester as transesterification process, wherein the alcohol is butanol, wherein the process comprises a further step (c) of converting methacrylic acid formed in step (b) into a methacrylic acid ester, wherein step (c) may be conducted biologically or chemically, wherein step (c) is conducted biologically by the action of an esterase or hydrolase, wherein the oxidase is an acyl-CoA oxidase, wherein the acyl-CoA oxidase includes ACX4 from Arabidopsis thaliana, wherein methacrylyl-CoA is converted into methacrylic acid by the action of a thioesterase, wherein methacrylyl-CoA is converted into methacrylic acid by the action of a thioesterase and the thioesterase is acyl-CoA thioesterase 4HBT from Arthrobacter sp. Strain SU, wherein the genetically  engineered or recombinant host microorganism is E. coli or Pseudomonas putida, wherein the process increases the butyl methacrylate ester production in fermentation medium and the titer is 155 mg/L. Eastham et al. also teach the conversion of methacrylyl-CoA to methacrylic acid ester by the action of enzymes expressed in the microorganism including acyl-CoA thioesterase, acyl-CoA transferase,  and further teach the conversion of 2-ketoisovaleric acid into isobutyryl-CoA by expressing branch chain keto acid dehydrogenase complex, BCKD from P. putida, B. subtilis or Thermus thermophilus (see, abstract, pg 1, line 17-19, pg 3, line 1-37, pg 4, line 14-24, pg 6, line 1-38, pg. 10, line 1-4, 6-7, 9-16, 18-37, pg 11, line 30-37, pg 15, line 1-38, pg 16, line 1-39, pg 17, line 1-33, pg 27, line 1-31, pg 28, line 24-38, pg 32, line 21-33, pg 63, line 34-38, Fig. 24, claims 1-20).
 Eastham et al. further teach separation of methacrylic acids ester (MAA) by extracting with hexane, an organic solvent, followed by distillation from the culture medium (pg 10, line 1-30). 
Claim 6 is included in this rejection because the microorganism of Eastham et al. indeed comprises endogenously expressing enzyme from the genome of the microorganism, which can convert isobutyryl-CoA to methacrylyl-CoA as claimed in claim 6. 
Claim 7 is included in this rejection because the microorganism of Eastham et al. indeed comprises endogenously expressing one or more enzymes from the genome of the microorganism, which can convert methacrylyl-CoA to C3-C12 methacrylate ester as claimed in claim 7. 
Claim 8 is included in this rejection because the microorganism of Eastham et al. indeed comprises endogenously expressing an oxidase, dehydrogenase, or oxidoreductase enzyme and an alcohol acyltransferase from the genome of the microorganism as claimed in claim 8. 
Claim 9 is included in this rejection because the microorganism of Eastham et al. indeed comprises endogenously expressing an acyl-CoA oxidase from the genome of the microorganism as claimed in claim 9. 
Claim 10 is included in this rejection because Eastham et al. indeed teach the genetically modified microorganism E. coli express exogenous acyl-Co-A oxidase such as ACX4 from Arabidopsis thaliana (see, pg 17, line 6-13).
Claims 11-13 are included in this rejection because the microorganism of Eastham et al. indeed comprises enzyme oxidoreductase, which can convert 2-ketoisovaleric acid to isobutyryl-CoA and further, Eastham et al. indeed teach using oxidoreductase and dehydrogenase and branch chain keto acid dehydrogenase (BCKD) and said gene is from Thermus thermophiles, which is indeed taught by Eastham et al. (see, pg 11, line 22-37).   
Eastham et al. further teach distillation of organic phase comprising methacrylate for removing organic solvent contemplating drying as claimed in claim 25. Since, transesterification step of Eastham et al. do not mention using water, the transesterification step is carried out in absence of water as claimed in claim 26.
Claims 29-30, 31 and 32 are included in this rejection because Eastham et al. indeed teach use of external organic solvent (see, pg 10, line 29-30) including hexane, and since, applicants use hexane as organic solvent in claim 32, thus, hexane of Eastham et al. is indeed biocompatible and the solvent inherently would have logPo/w value of greater than or equal to 3.0.
Claim 33 is included in this rejection because Eastham et al. indeed teach purification methacrylate or ester thereof by distillation (see, pg 10, line 29-30).
Claim 34 is included in this rejection because Eastham et al. indeed teach using branch chain keto acid dehydrogenase complex, BCKD from P. putida, B. subtilis or Thermus thermophilus and expressed in the genetically modified microorganism E. coli (pg 11, line 30-37).
Claim 35 is included in this rejection because Eastham et al. indeed teach the genetically modified microorganism E. coli express exogenous acyl-Co-A oxidase such as ACX4 from Arabidopsis thaliana (see, pg 17, line 6-13).
Since the Office does not have the facilities for examining and comparing applicants' microorganism for producing recited chemicals with its characteristics by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product with its characteristics and the product with its characteristics of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Therefore, Eastham et al. anticipate claims 1-9, 10, 11-13, 25-26, 28-33 and 34-35 of the instant application as written.
 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1-9, 11-26, 27, 28-33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Eastham et al. (A process for production of methacrylic acid and derivatives thereof. WO 2015/022496A2, publication 02/19/2015, claim benefit of GB 1313904.3, filed on 08/02/2013, see IDS) in view of Sato et al. (Method for producing methacrylic acid ester. US 2015/0184207 A1, publication 07/02/2015, claim benefit of JP 2012-198840, filed on 09/10/2012, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a process for the production of methyl methacrylate (MMA), the process comprising the steps of: a) providing a microorganism in a fermentation medium, under conditions which said microorganism will produce a C3-C12 methacrylate ester; b) providing an organic phase in contact with the fermentation medium, said organic phase including C3-C12 methacrylate ester in a higher concentration than that in the fermentation medium; c) removing organic phase containing said C3-C12 methacrylate ester from contact with the fermentation medium; and d) transesterifying the removed C3-C12 methacrylate ester with methanol, optionally after separation from the organic phase, to produce methyl methacrylate, i.e. the transesterification in step d) of claim 1 is not enzymatic but chemical because it requires the presence of the “methanol” to produce methyl methacrylate as claimed, and as per instant specification  (see, page 16, para 2),  the evidence that the alkyl (C3-12)-methacrylate ester itself forms an organic phase in the aqueous medium and the produced   C3-C12  methacrylate ester,  such as butyl  methacrylate, in fermentation medium when the methacrylate ester reaches its solubility limit of the ester said ester will form its own organic phase. Thus, the step (b) of claim 1 “providing an organic phase …” has been integrated in the step a) of microorganism fermentation producing the alkyl (C3-12)-methacrylate ester. 
Regarding claims 1-9, 11-26, 27, 28-33 and 34, Eastham et al. teach a process for biological production of methacrylic acid  (MAA), and/or methacrylic acid  derivatives such as “methyl methacrylate” (MMA), an ester of MAA, wherein MMA itself is an ester of MAA with methanol in a transesterification reaction, i.e. chemical method (abstract, pg 1, line 1-34, pg 44, line 15-35, and claim 36), as well as biological production of mesaconic acid, citraconic acid or citramalic acid, a precursor of MAA/MMA in increased amount, which can be decarboxylated to methacrylic acid (abstract, pg 32, line 1-38), using a genetically engineered microorganism transformed with genes encoding enzymes required for the production of said methacrylate MAA including dehydrogenase, acyltransferase or oxidoreductase (see, pg.1,  lines 1-34; pg.2, lines 19-28, pg 5, para 2, pg 7, para 2,  pg 13, line 14-17, and 34-37), wherein the microorganism is E.coli (see, pg.23, lines 4-9), wherein methacrylic acid derivatives include “C1-12  or C2-12 alkyl ester” including methyl methacrylate, i.e. C2-12 methyl methacrylate ester, ethyl methacrylate ester  or n-butyl methacrylic acid ester (pg.44, lines 1-8, and 25-27) as well as transesterification reaction, MMA can be converted into butyl methacrylate ester (pg. 1, para 2, line 18-19, pg 43, line 31-34, claim 36) using a catalyst (pg 14, line 11-13, claim 18, ) including a base catalyst such as metal oxide or metal hydroxide as well as KOH, or LiOH, and further teach Group I or Group II metal oxide catalyst or Group I or Group II metal salt catalyst (pg 15, line 33-38, pg 16, line 1-39, pg 43, line 23-24).  Eastham et al. also teach homogenous catalyst meets the claim limitation of claim 22 (see, pg 17, line 7, pg 18, line 28). Eastham et al. also teach solvent extraction of methacrylic acid into organic phase (p.40, line 16) and further teach that the methacrylic acid at level of concentrations such as 50% (50 g/100 ml) is better extracted into organic phase (pg.40, lines 23-27).  Eastham et al. also teach fermentative production of specific group of carboxylic acids mesaconic acid, citraconic acid or citramalic acid, a precursor of MAA/MMA, at an industrially applicable level by novel microorganism, wherein said specific group of carboxylic acid can act as precursors to more toxic industrially useful ethylenically unsaturated carboxylic acids such as methacrylic acids (MAA) or esters thereof (see, pg 2, para 1), wherein said MAA can be converted to MMA by chemical method for the conversion to MMA or ester thereof (pg 40, para 2-3, pg 43, line 31--33).  Eastham et al. further teach separation of methacrylic acids (MAA) for further use like chemical conversion (pg40, para 2-3, line 4-16, pg 41, para 6, line 25-29). 
Claim 6 is included in this rejection because the microorganism of Eastham et al. indeed comprises endogenously expressing enzyme from the genome of the microorganism, which can convert isobutyryl-CoA to methacrylyl-CoA as claimed in claim 6. 
Claim 7 is included in this rejection because the microorganism of Eastham et al. indeed comprises endogenously expressing one or more enzymes from the genome of the microorganism, which can convert methacrylyl-CoA to C3-C12 methacrylate ester as claimed in claim 7. 
Claim 8 is included in this rejection because the microorganism of Eastham et al. indeed comprises endogenously expressing an oxidase, dehydrogenase, or oxidoreductase enzyme and an alcohol acyltransferase from the genome of the microorganism as claimed in claim 8. 
Claim 9 is included in this rejection because the microorganism of Eastham et al. indeed comprises endogenously expressing an acyl-CoA oxidase from the genome of the microorganism as claimed in claim 9. 
Claims 11-13 are included in this rejection because the microorganism of Eastham et al. indeed comprises endogenous enzyme oxidoreductase, which can convert 2-ketoisovaleric acid to isobutyryl-CoA (see, evidential reference; WO 2016/185211, pg 12, para 1, see IDS), and further, Eastham et al. indeed teach using oxidoreductase and dehydrogenase  (see, pg 13, line 14-17, and 34-37), and branch chain keto acid dehydrogenase  (BCKD) is indeed a dehydrogenase or oxidoreductase and said gene is from Thermus thermophiles, which is indeed taught by Eastham et al. (see, pg 24, para 3).   
Claims 21 and 23 are included in this rejection because Group I methoxide, which is in fact an alkoxide, i.e. alkyl is a methyl group of methanol reacted with potassium of the base KOH, results in the transient synthesis of potassium methoxide such as K+ O-CH3 with synthesis of one molecule of H2O, and Eastham et al. indeed teach alkoxide (see, pg 15, line 37, and pg 16, line 1). 
Claim 24 is included in this rejection because molecular mass of water (H2O) is 18, whereas molecular mass of potassium hydroxide (KOH) is 56, which is a base catalyst, and thus, mol% of water (H2O) is less than 50% of base catalyst KOH.
Eastham et al. further teach distillation of organic phase comprising methacrylate for removing organic solvent contemplating drying as claimed in claim 25. Since, transesterification step of Eastham et al. do not mention using water, the transesterification step is carried out in absence of water as claimed in claim 26.
Claims 29-30, 31 and 32 are included in this rejection because Eastham et al. indeed teach use of external organic solvent (see, pg 42, line 1-4) including hexane (see, pg 42, line 17-22), and since, applicants use hexane as organic solvent in claim 32, thus, hexane of Eastham et al. is indeed biocompatible and the solvent inherently would have logPo/w value of greater than or equal to 3.0.
Claim 33 is included in this rejection because Eastham et al. indeed teach purification methacrylate or ester thereof by distillation (see, pg 43, line 16-26).
Claim 34 is included in this rejection because Eastham et al. indeed teach using oxidoreductase and dehydrogenase (see, pg 13, line 14-17, and 34-37), and branch chain keto acid dehydrogenase (BCKD) is indeed a dehydrogenase or oxidoreductase and said gene from Thermus thermophiles is indeed taught by Eastham et al. (see, pg 24, para 3).   
Eastham et al. do not teach biological production of C3-C12 methacrylate ester using a genetically modified microorganism (for claim 1 and 5) and the titer of C3-C12 methacrylate ester in the fermentation medium is 220 mg/L (for claim 27) 
However, Sato et al. teach a method for producing a methacrylic acid ester using a biocatalyst including modified or recombinant microorganism including Rhodococcus erythropolis or Escherichia coli comprising a step of synthesizing a methacrylic acid ester by applying an alcohol or a phenol to produce methacrylate CoA in the presence of an alcohol acyltransferase (AAT) enzyme (see, para 5, 8, 25-30, 39, 41-45, 85, and claims 1-9), wherein the method further comprises a step of producing methacrylate-CoA from the isobutyryl-CoA or the 3-hydroxyisobutyryl CoA, wherein the isobutyryl-CoA is produced from 2-oxo-isovaleric acid, using the AAT genes, the acyl-CoA dehydrogenase (ACD) genes, and the branched chain keto acid dehydrogenase (BCKAD, synonym of BCKD as claimed) genes encoding enzymes can be introduced in combination in a recombinant host cell, and the host cell can be Rhodococcus erythropolis, Escherichia coli or Pseudomonas putida (see, para 87), wherein the genes AAT, ACD and BCKAD could be from Pseudomonas putida (see, para 87). In addition, Sato et al. teach that a transgenic microorganism containing an AAT gene, etc. is contacted with a precursor to accumulate the methacrylic acid ester in the medium, which is about  0.021 to 0.09 mM (see, Table 8), which is within the scope of 220 mg/L as claimed in claim 27, and if the amount is less than 220 mg/L,  it obvious to a skilled artisan to adjust the culture time, substrate concentration and length of the time of culture of the transgenic microorganism to produce about 220 mg/L of methacrylate ester as claimed with a reasonable expectation of success. Sato et al. also teach that the methacrylic acid ester can be separated from the culture supernatant and microorganism, and purified by using a well-known process such as solvent extraction (see, abstract, para 5, 8, 25-30, 39, 41-45, 50, 65-68, 68, 84, 85, 92, 118, 228-229, Example 9A, and 9B, 12, Table 8, Fig. 1 & 2, and claims 1, 3-10 and 11). Sato et al. also teach transesterification (although, the word transesterification was not taught by Sato et al.) reaction for producing methyl, ethyl or butyl methacrylic acid ester in vitro by a reaction of methacrylic acid ester produced by the microorganism with methanol, ethanol or butanol in presence of AAT (alcohol acyltransferase enzyme as claimed) with E. coli cell extract containing all the biological factors (see, Example 9A, para 199 and Table 8). 
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date, by combining the teachings of Eastham et al. and Sato et al. for biological production of C3-C12 methacrylate ester using a genetically modified microorganism as well as for producing methyl, ethyl or butyl methacrylic acid ester through in vitro chemical method using methanol, ethanol or butanol as taught by Sato et al. and modify Eastham et al. to produce biological production of C3-C12 methacrylate ester using a genetically modified microorganism as well as for producing methyl, ethyl or butyl methacrylic acid ester through in vitro chemical method using methanol, ethanol or butanol to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to use genetically modified microorganism overexpressing alcohol acyltransferase (AAT) genes, the acyl-CoA dehydrogenase (ACD) genes, and the branched chain keto acid dehydrogenase (BCKAD, synonym of BCKD as claimed)  to produce biological production of C3-C12 methacrylate ester using a genetically modified microorganism as well as for producing methyl, ethyl or butyl methacrylic acid ester, which are widely used in making clear plastics, bone cements and orthopedic surgery, which is commercially, pharmaceutically and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Eastham et al. and Sato et al. could successfully produce methyl, ethyl or butyl methacrylic acid ester.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.
Conclusion
Status of the claims:
Claims 1-9, 10, 11-26, 27, 28-33 and 34-35 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656